Citation Nr: 0428940	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  03-23 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a urethral stricture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1964 to January 
1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2002 by the 
Department of Veterans Affairs (VA) Louisville, Kentucky, 
Regional Office (RO).  A hearing was held at the RO before 
the undersigned Veterans Law Judge in July 2004.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  A urethral structure was not present during service, and 
the veteran's current disorder is not related to service.  


CONCLUSION OF LAW

A urethral stricture was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim for service 
connection.  The Board concludes the discussions in the 
rating decision, the statement of the case (SOC), and letters 
sent to the veteran informed him of the information and 
evidence needed to substantiate the claim and complied with 
the VA's notification requirements.  The communications, such 
as a letter from the RO dated in February 2002, provided the 
veteran with a specific explanation of the type of evidence 
necessary to substantiate his claim, as well as an explanation 
of what evidence was to be provided by him and what evidence 
the VA would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  That letter 
was provided prior to the adjudication of the claim.  In 
addition, the SOC included a summary of the evidence which 
had been obtained and considered.  The SOC also included the 
requirements which must be met to establish service 
connection.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the service connection issue has been 
obtained.  The veteran has had a hearing.  The claims file 
contains his service medical records and his post-service 
treatment records.  Although the undersigned indicated during 
the hearing held in July 2004 that the additional development 
might be undertaken for the purpose of obtaining a relevant 
medical opinion, review of the file reveals that the veteran 
has already been afforded examinations and medical opinions 
were provided by the examiners.  For the foregoing reasons, 
the Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
veteran's claim, and no further assistance to the veteran 
with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  Service connection connotes many 
factors but basically it means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  Each 
disabling condition shown by a veteran's service records, or 
for which he seeks a service connection must be considered on 
the basis of the places, types and circumstances of his 
service as shown by service records, the official history of 
each organization in which he served, his medical records and 
all pertinent medical and lay evidence.  Determinations as to 
service connection will be based on review of the entire 
evidence of record, with due consideration to the policy of 
the VA to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The veteran contends that he is entitled to service-
connection for a urethral stricture.  He asserts that he 
developed such a disability as a result of an episode of 
gonorrhea in service.  However, after reviewing all of the 
evidence, the Board finds that the veteran's current urethral 
stricture was not present until many years after service, and 
is not etiologically or causally related to active duty 
service or any incident or diseases therein.  

The veteran's service medical records show that he received 
treatment for a urinary system infection, but there is no 
mention of a urethral stricture.  A service medical record 
dated in October 1965 reflects that the veteran reported 
having a mild burning on urination.  The impression was 
cystitis.  Medication was prescribed.  An entry dated January 
6, 1966, reflects that the veteran complained of having 
burning on urination for one week.  There was no discharge.  
He reported nocturia times four.  On urinalysis, there were 
white blood cells which were too numerous to count.  A 
medication was prescribed.  An entry four days later shows 
that the veteran's complaints were the same as before.  He 
was given a GC smear which was negative for diplococci.  It 
was noted that he had developed a white drip the previous 
day.  An additional medication was added.  An entry from the 
next day shows that he was to continue taking medication and 
was instructed to see a physician on arrival in the states.  

The report of a medical history given by the veteran later in 
January 1966 for the purpose of separation from service shows 
that he checked a box indicating that he had a history of 
frequent or painful urination.  No additional details were 
provided.  The report of a medical examination at that time 
shows that clinical evaluation of the genitourinary system 
was normal.   

The veteran first filed a claim for service connection for a 
urinary tract disorder in October 2001.  In his statement in 
support of claim dated in October 2001 he reported that he 
was diagnosed with the sexual disease gonorrhea in service 
and a military doctor gave him pills.  He recounted that the 
symptoms were still there when processing out of service in 
January 1966.  He said that he was checked by a civilian 
doctor and diagnosed with a kidney infection.  He reported 
that from 1966 to 1993 he had problems with wetting the bed 
and controlling his urination.  Then, in 1993, a doctor 
diagnosed him with a urethral structure caused by 
inflammation or scar tissue.  He reported that the doctor 
told him that it was from an uncleared case of venereal 
disease which went back to 1965.  The veteran testified in 
support of his claim during a hearing held at the RO in July 
2004, and made essentially the same contentions at that time.  

The earliest medical records pertaining to the current 
urinary problems are from many years after separation from 
service.  None of the treatment records contain any medical 
opinion linking the veteran's current problems with service.  
A private medical record dated in February 1993 reflects that 
the veteran reported that for the past few years he had been 
having a progressive problem with urinating.  Primarily, he 
had been having to void frequently, and it was not that large 
an amount.  He had some hesitancy at times but no urgency.  
There was only occasional slight burning with urination and 
quite a bit of terminal dribbling.  He had nocturia three to 
four times a night but admitted to drinking three to four 
beers in the evening.  There had been no hematuria.  A flow 
study was conducted and was compatible with an obstruction.  

A private medical record dated in October 1993 shows that a 
cystoscopy revealed a stricture in the bulbous urethra.  On 
questioning, the veteran was noted to have reported that he 
may have had untreated GC several years ago and the doctor 
told him that this could have caused the stricture or he may 
have been born with it.  Similarly, a treatment record dated 
in April 1995 shows that the veteran reported that he thought 
that he probably had venereal disease 10 years ago.  He said 
that he had some burning, never had discharge, and did not 
have any treatment.  The doctor told him that in retrospect 
he may have had gonorrhea and developed a stricture.  The 
Board notes that these histories place the date of onset of 
the veteran's urinary problems as being many years after 
separation from service.  

The report of a genitourinary examination conducted by the VA 
in May 2002 shows that the VA physician reviewed the 
veteran's service medical records.  He noted that the veteran 
reported that after getting out of service he was treated for 
a kidney infection by a physician who gave him medication 
that turned his urine orange.  The veteran said that later he 
was drinking heavily and began to wet his bed.  He felt that 
this was due to his heavy alcohol consumption but years later 
he was seen by a urologist who determined that he had a 
urethral stricture.  The examiner concluded that the urethral 
stricture was not related to the infection which the veteran 
had in service.  He noted that the treatment rendered in 
service "would have been considered a treatment for possible 
gonorrhea.  Also, it was noted that [the veteran] did have a 
smear for gonorrhea which was negative, which would have been 
considered a negative testing for gonorrhea at that time."  
He noted that the veteran may have had other infections 
subsequent to this which may have been responsible for the 
urethral stricture.  It was also noted that it was 
"unclear" as to whether any Postservice treatment was for a 
residual of the infection that he had been treated for while 
in Vietnam.  The treatment provided while in Vietnam was also 
characterized as effective and appropriate whatever the 
nature of the infection encountered at that time such that 
the examiner concluded that "It is not at least as likely as 
not that this veteran's urethral stricture is related to any 
service encountered infection."   

The veteran was afforded another VA examination in May 2003.  
The examiner reviewed the veteran's medical history, 
reiterated pertinent findings in detail, and concluded that:

...it is very doubtful that this patient had 
gonorrhea [while in service]...It is known fact that 
male patients can get urethral strictures from 
recurrent inflammation and with his history of 
nocturnal enuresis for 27 years it is more likely 
that this patient developed urethral strictures 
secondary to infections that he had following the 
service when he was drinking heavily and not 
seeking medical attention.

After reviewing the evidence of record, the Board finds that 
allowance of the claim is not supported.  The service medical 
records are negative for any urethral stricture, and the 
first evidence of the disorder is not until approximately 27 
years after service.  Although his private treating physician 
indicated in a treatment record that it was possible that the 
disorder resulted from an untreated episode of venereal 
disease during service, that statement is not enough to 
support the claim.  In this regard, the statement by the 
physician referred to an infection occurring 10 years prior 
to 1993, and therefore, many years after service.  Moreover, 
the physician also indicated that the veteran also could have 
been born with such a stricture.  Thus, the statement by the 
physician offers little support for the veteran's claim.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding 
that a physician's statement that a service-connected 
disorder "may or may not" have prevented medical personnel 
from averting the veteran's death was not sufficient to 
support a claim); Beausoleil v. Brown, 8 Vet. App. 459 (1996) 
(holding that a general and inconclusive statement about the 
possibility of a link was not sufficient); and Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there 
was a plausible basis for the Board's decision that a 
disability was not incurred in service where even the medical 
evidence favorable to the appellant's claim did little more 
than suggest the possibility that the veteran's illness might 
have been caused by his wartime radiation exposure).  

Although the veteran has expressed his personal belief that 
his current problems are related to service, the Court has 
held that lay persons, such as the veteran, are not qualified 
to offer an opinion that requires medical knowledge, such as 
a diagnosis or an opinion as to the cause of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

The most credible medical opinions of record are the ones 
contained in the VA examination reports.  Both opinions weigh 
against the claim.  Based on the foregoing reasons, the Board 
finds that a urethral stricture was not present during 
service, and the veteran's current urethral stricture is not 
related to service.  Accordingly, the Board concludes that 
the current urethral stricture was not incurred in or 
aggravated by service.




ORDER

Service connection for a urethral stricture is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



